DETAILED ACTION
This Office action is in response to the Amendment filed on 30 November 2020.  Claim(s) 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot in light of the new grounds of rejection.  Applicant has argued that Sakamoto does not disclose “a first blocking insulating layer and a first charge storage layer between the insulating pattern and the first horizontal electrode; a second blocking insulating layer and a second charge storage layer between the insulating pattern and the second horizontal electrode”, as presently required in independent claims 1, 9, and 15.  However, after further consideration Sakamoto et al., US patent 8030700 B2; in view of newly-cited r Choe et al., US PG pub. 20120140562 A1 does disclose this limitation. See the rejection below. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sakamoto et al., US patent 8030700 B2, of record; in view of Choe et al., US PG pub. 20120140562 A1, newly cited.
With respect to claim 1, Sakamoto discloses horizontal electrodes (WL1-WL8) stacked vertically on a substrate (11, fig. 18), the horizontal electrodes (WL1-WL8) comprising a first horizontal electrode (WL5, fig. 18) and a second horizontal electrode (WL4, fig. 18) adjacent to each other; an insulating 
However, Sakamoto does not disclose a first blocking insulating layer and a first charge storage layer between the insulating pattern (14, fig. 18) and the first horizontal electrode (WL5, fig. 18); and a second blocking insulating layer and a second charge storage layer between the insulating pattern (14, fig. 18) and the second horizontal electrode (WL4, fig. 18), wherein a distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is at least 1.3 times a-the thickness of the first horizontal electrode (WL5, fig. 18).  
Choe discloses a first blocking insulating layer (119, fig. 5) and a first charge storage layer (118, fig. 5) between the insulating pattern (112, fig. 5) and the first horizontal electrode (CM5, fig. 5); and a second blocking insulating layer (second horizontal electrode CM4’s insulating layer 119, fig. 5) and a second charge storage layer (second horizontal electrode CM4’s insulating layer 118, fig. 5) between the insulating pattern (112, fig. 5) and the second horizontal electrode (CM4, fig. 5).
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the blocking insulating layer and charge storage layer partially around the electrode, since the channel potential may be increased by boosting a channel to decrease gate induced drain leakage.
Sakamoto and Choe do not disclose wherein a distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is at least 1.3 times a-the thickness of the first horizontal electrode (WL5, fig. 18). Sakamoto only discloses the distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is thicker thickness than the first horizontal electrode (WL5, fig. 18).
However, claimed distance would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 
With respect to claim 2, Sakamoto discloses wherein the distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) however Sakamoto did not specifically discloses the thickness is equal to a sum of a thicknesses of the insulating pattern (14, fig. 18), Choe discloses the first blocking insulating layer (119, fig. 5), the first charge storage layer (118, fig. 5), second blocking insulating layer (second horizontal electrode CM4’s insulating layer 119, fig. 5) and the second charge storage layer (second horizontal electrode CM4’s insulating layer 118, fig. 5).  
With respect to claim 3, Choe discloses wherein the first charge storage layer (118, fig. 5) extends between the first horizontal electrode (CM5, fig. 5) and the cell pillar (PL11, fig. 5).  
With respect to claim 4, Choe discloses further comprising a tunnel insulating layer (117, fig. 5) between the first charge storage layer (118, fig. 5) and the cell pillar (PL11, fig. 5).  
With respect to claim 5, Choe discloses wherein the first blocking insulating layer (119, fig. 5) is disposed on an upper surface, a lower surface, and a side surface of the first horizontal electrode (CM5, fig. 5).  
With respect to claim 6, Choe discloses wherein the first charge storage layer (118, fig. 5) is disposed on an upper surface, a lower surface, and a side surface of the first horizontal electrode (CM5, fig. 5).  
With respect to claim 7, Choe discloses wherein the first charge storage layer (118, fig. 5) comprises silicon nitride (paragraph [0074]).  
With respect to claim 8, Choe discloses wherein the first blocking insulating layer (119, fig. 5) comprises silicon oxide (paragraph [0075]).  


However Sakamoto does not disclose a first blocking insulating layer and a first charge storage layer between the insulating pattern (14, fig. 18) and the first horizontal electrode (WL5, fig. 18); and a second blocking insulating layer and a second charge storage layer between the insulating pattern (14, fig. 18) and the second horizontal electrode (WL4, fig. 18), wherein a distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is equal to a sum of a-thicknesses of the insulating pattern (14, fig. 18), the first blocking insulating layer, the second blocking insulating layer, the first charge storage layer, and the second charge storage layer, and wherein the first blocking insulating layer, the second blocking insulating layer, the first charge storage layer, the second charge storage layer, the first horizontal electrode (WL5, fig. 18), the second horizontal electrode (WL4, fig. 18) and the insulating pattern (14, fig. 18) vertically overlap each other.  
Choe discloses a first blocking insulating layer (119, fig. 5) and a first charge storage layer (118, fig. 5) between the insulating pattern (112, fig. 5) and the first horizontal electrode (CM5, fig. 5); and a second blocking insulating layer (second horizontal electrode CM4’s insulating layer 119, fig. 5) and a second charge storage layer (second horizontal electrode CM4’s insulating layer 118, fig. 5) between the insulating pattern (112, fig. 5) and the second horizontal electrode (CM4, fig. 5), the first charge storage layer (118, fig. 5), the second charge storage layer (second horizontal electrode CM4’s insulating layer 118, fig. 5), the first horizontal electrode (CM5, fig. 5), the second horizontal electrode (CM4, fig. 5) and the insulating pattern (112, fig. 5) vertically overlap each other.
Therefore, it would have been obvious at the time the invention was made to a person having ordinary skill in the art to include the blocking insulating layer and charge storage layer partially around the electrode, since the channel potential may be increased by boosting a channel to decrease gate induced drain leakage.

With respect to claim 10, Sakamoto discloses wherein the distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) larger thickness of first horizontal electrode (WL5, fig. 18).  However Sakamoto did not discloses wherein the distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is greater than 1.3 times a thickness of the first horizontal electrode (WL5, fig. 18).  However, thickness range would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990). 
With respect to claim 11, Choe discloses wherein the first charge storage layer (118, fig. 5) extends between the first horizontal electrode (CM5, fig. 5) and the cell pillar (PL11, fig. 5).  
With respect to claim 12, Choe discloses further comprising a tunnel insulating layer (117, fig. 5) between the first charge storage layer (118, fig. 5) and the cell pillar (PL11, fig. 5).  

With respect to claim 14, Choe discloses wherein the first charge storage layer (118, fig. 5) is disposed on an upper surface, a lower surface, and a side surface of the first horizontal electrode (WL5, fig. 18).  

With respect to claim 15, Sakamoto discloses horizontal electrodes (WL1-WL8) stacked vertically on a substrate (11, fig. 18), the horizontal electrodes (WL1-WL8) comprising a first horizontal electrode (WL5, fig. 18) and a second horizontal electrode (WL4, fig. 18) adjacent to each other; an insulating pattern (14, fig. 18) between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18); a cell pillar (SP, fig. 18) penetrating the horizontal electrodes (WL1-WL8) and the insulating pattern (14, fig. 18) and connected to the substrate (11, fig. 18). 
However Sakamoto does not disclose a first blocking insulating layer and a first charge storage layer between the insulating pattern (14, fig. 18) and the first horizontal electrode (WL5, fig. 18); and a second blocking insulating layer and a second charge storage layer between the insulating pattern (14, fig. 18) and the second horizontal electrode (WL4, fig. 18), wherein the first charge storage layer includes silicon nitride, wherein the first blocking insulating layer includes silicon oxide, and wherein the distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is thicker thickness than the thickness of the first horizontal electrode (WL5, fig. 18).  
Choe discloses a first blocking insulating layer (119, fig. 5) and a first charge storage layer (118, fig. 5) between the insulating pattern (112, fig. 5) and the first horizontal electrode (CM5, fig. 5); and a second blocking insulating layer (second horizontal electrode CM4’s insulating layer 119, fig. 5) and a second charge storage layer (second horizontal electrode CM4’s insulating layer 118, fig. 5) between the insulating pattern (112, fig. 5) and the second horizontal electrode (CM4, fig. 5), wherein the first charge storage layer (118, fig. 5) comprises silicon nitride (paragraph [0074])and the first blocking insulating layer (119, fig. 5) comprises silicon oxide (paragraph [0075]). 

Sakamoto and Choe do not disclose wherein a distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is at least 1.3 times a-the thickness of the first horizontal electrode (WL5, fig. 18) Sakamoto only discloses the wherein a distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is thicker thickness than the first horizontal electrode (WL5, fig. 18).
However, claimed distance would have been obvious to an ordinary artisan practicing the invention because, absent evidence of disclosure of criticality for the range giving unexpected results, it is not inventive to discover optimal or workable ranges by routine experimentation. In re Aller, 220 F.2d 454, 105 USPQ 223, 235 (CCPA 1955). Furthermore, the specification contains no disclosure of either the critical nature of the claimed dimensions of any unexpected results arising therefrom. Where patentability is aid to be based upon particular chosen dimensions or upon another variable recited in a claim, the applicant must show that the chosen dimensions are critical. See In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2sd 1934, 1936 (Fed. Cir. 1990). 
With respect to claim 16, Sakamoto discloses wherein the distance between the first horizontal electrode (WL5, fig. 18) and the second horizontal electrode (WL4, fig. 18) is equal to a sum of a-thicknesses of the insulating pattern (14, fig. 18), Choe discloses the first blocking insulating layer (119, fig. 5), the first charge storage layer (118, fig. 5), the second blocking insulating layer (second horizontal electrode CM4’s insulating layer 119, fig. 5) and the second charge storage layer (second horizontal electrode CM4’s insulating layer 118, fig. 5).  
With respect to claim 17, Choe discloses wherein the first charge storage layer (118, fig. 5) extends between the first horizontal electrode (CM5, fig. 5) and the cell pillar (PL11, fig. 5).  
With respect to claim 18, Choe discloses further comprising a tunnel insulating layer (117, fig. 5) between the first charge storage layer (118, fig. 5) and the cell pillar (PL11, fig. 5).  

With respect to claim 20, Choe discloses wherein the first charge storage layer (118, fig. 5) is disposed on an upper surface, a lower surface, and a side surface of the first horizontal electrode (WL5, fig. 18).  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TSZ K CHIU whose telephone number is (571)272-8656.  The examiner can normally be reached on 9-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brett A Feeney can be reached on (571) 270-5484.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



TSZ K. CHIU
Examiner
Art Unit 2822



/TSZ K CHIU/Examiner, Art Unit 2822  

/MARY A WILCZEWSKI/Primary Examiner, Art Unit 2822